* Headnote 1. Judgments, 34 C.J., Section 1459.
This is the third appearance of this cause in this court. The first appeal is reported in Board v. Dean, 120 Miss. 334, 82 So. 257, and the second under the same style in 135 Miss. 268, 99 So. 563. The only material difference in the cases is that the present case has new parties. It was brought by other taxpayers of De Soto county than those named as parties in either of the other cases. The new taxpayers filed this bill in the chancery court of De Soto county against the board of supervisors of that county, attacking anew and upon the same grounds they were attacked in the former cases the proceedings had in the formation of the road district in question. Appellants, *Page 86 
the complainants in the court below, contend that the judgments heretofore rendered in the cause in those cases are not resadjudicata of their rights, that they were not parties thereto, and the judgments rendered therein are therefore not binding on them.
We deem it only necessary to say that both of the former cases as well as the present case involved the same cause, and each involved a public question. They were strictly public suits. It is true that the parties actually named as such were the board of supervisors on the one side and certain taxpayers on the other. Nevertheless all other taxpayers concerned were parties on one side or the other by representation according as their interest appeared to them. Actions of this character are governed by the principle that a taxpayer's suit against the governing board of a county or municipality involving questions of general interest to taxpayers prosecuted in good faith are binding upon all taxpayers as fully as if they had been made actual parties to the proceeding. Freeman on Judgments (4th Ed.) par. 178, 2 Van Fleet's Former Adjudication, pars. 569-570. There must be an end to litigation. A different set of taxpayers in a cause of this character will not be permitted to successively, by new and different actions, attack former adjudications of the same questions on the ground that they were not parties thereto. All taxpayers are affected with notice of the pendency of public suits of this character. They are parties thereto whether they would be or not; provided, of course, always such suits are prosecuted without collusion and in good faith.
Affirmed. *Page 87